Case 1:18-mc-91474-PBS Document 3 Filed 11/13/18 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

In Re: Application for Exemption from the ) Miscellaneous Business Docket No.
Electronic Public Access Fees for ) 18-mc-91474 -PBS
Kate Stith ]
Lafayette S. Foster Professor of Law )
Yale Law School )
ORDER

This matter is before the Court upon the application and request by Professor Stith for
exemption from the fees imposed by the Electronic Public Access fee schedule adopted
by the J udicial Conference of the United States Courts.

The Court finds that Professor Stith, as an individual researcher associated With an
educational institution, falls within the class of users listed in the fee schedule as being
eligible for a fee exemption Additionally, Professor Stith has demonstrated that an
exemption is necessary in order to avoid unreasonable burdens and to promote public
access to information Accordingly, Professor Stith shall be exempt from the payment
of fees for access via PACER to the electronic case files maintained in this court, to the
extent such use is incurred in the course of her researching sentencing enhancements
under 21 U.S.C. § 851. She shall not be exempt from the payment of fees incurred in
connection With other uses of the PACER SyStem in this court. Additionally, the
following limitations apply:

l. This fee exemption applies only to Professor Stith and is valid only for the
purposes stated above;

2. This fee exemption applies only to the electronic case files of this court that are
available through the PACER system;

3. By accepting this exemption, Professor Stith agrees not to sell for profit any
data obtained as a result of receiving this exemption;

4. Professor Stith is prohibited from transferring any data obtained as a result of
receiving this exemption, including redistribution via Internet based databases;

5. This exemption is valid until 12 months from the date of this Order.

This exemption may be revoked at the discretion of the Court at any time. A copy of this
Order shall be sent to the PACER Service Center.

 

- f j », . '»A
Dated this l/ l day ofNovember, 2018. ~. l ('-,g::`\§ g C‘” b

Patti B. Saris, Chief]udge

